Citation Nr: 0732736	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-14 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the issues on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2007.  At that 
time, the veteran made a motion for his case to be advanced 
on the Board's docket, which motion was granted.  


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence to 
have a VA hearing loss disability. 

2.  The veteran is not shown by competent medical evidence to 
have tinnitus. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have  
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including  
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran contends that he suffers from excessively 
sensitive hearing acuity and from tinnitus as the result of 
his service during the Korean Conflict.  He testified that he 
first became aware of this when in service he was 
disqualified from training in the Morse Code.  He served as a 
radioman on a ship that was a small destroyer, a minesweeper, 
and frequently worked outside his classified job title.  He 
had a battle station in the turret of a 5-inch gun and was 
exposed to a great deal of noise when it was fired.  He 
initially served without benefit of hearing protection but 
did wear earmuffs after a few years.  After a war game, it 
took a few days to get his hearing back.  He then suffered a 
service-connected accident in service that involved a heavy 
hatch door striking him on the side of the head.  After the 
accident, it would take a week or sometimes a couple of weeks 
to get his hearing back after war games.  Since the accident, 
he had also had ringing in his ears.  He had attended a VA 
examination for hearing acuity but felt misunderstood by the 
examiner because reportedly, he was not even aware when the 
testing was taking place.  Generally, the veteran testified 
that loud noises deeply bothered him and he had adjusted his 
lifestyle to avoid these noises.  He had not worked in any 
high noise-environment jobs since service.  See Transcript of 
Hearing, August 2007.  

Service medical records are nondisclosing for hearing loss, 
tinnitus, or the veteran's reported exclusion from Morse Code 
school.  At service entrance in February 1951, the veteran's 
hearing was recorded as 15/15.  Whispered voice testing was 
said to be 15/15 in July 1951.  Service separation medical 
examination in February 1955 disclosed that whispered and 
spoken voice tests were 15/15. 

An October 2003 record of an office visit with a private 
physician, S.R., M.D., a specialist in internal and sports 
medicine, disclosed a history of hearing loss and tinnitus, 
among other things.  Swelling and dryness in the bilateral 
nasal mucosa were noted.  Dr. R. indicated with respect to 
this history that the veteran should get a hearing test and 
use nasal saline.  

In November 2003, Dr. R. advised by letter that he provided 
the veteran treatment for his hearing loss and that he 
believed this was a residual of acoustic trauma in service 
from performing war game simulation without ear protection.  
It was indicated that since discharge from service, the 
veteran had had multiple ear complaints, leading to an 
inability to tolerate loud movies, music, or conversation.

At VA examination in March 2004, the veteran provided a 
similar history to that reported above.  The following 
diagnostic and clinical test results were reported:  

Acoustic reflex measures were equivocal in both 
ears.  Could not test distortion product 
otoacoustic emissions due to a lack of seal.  Pure 
tone tests today revealed invalid results.  When 
tested with ascending and descending presentation 
method, patient's responses varied by 30 dB across 
frequencies in both ears.  In addition speech 
reception threshold was obtained at 25 dB in the 
right ear and 30 dB in the left ear, however, 
patient's pure tone average ... was 75 dB in the 
right ear and 80 dB in the left ear.  The 
difference between patient's speech reception 
thresholds and pure tone average was 50 dB 
indicating unreliability of pure tone responses.  

The examiner also reviewed the claims file including the 
service medical records.  The "diagnosis" section of the 
examiner's report remarked:  "Today's test results are 
deemed invalid due to inconsistent and unreliable result from 
patient.  Termination of claim is recommended.  Diagnosis is 
pseudohypacusis."  Under the heading for "opinion," the VA 
examiner opined that the veteran's "claimed" bilateral 
hearing loss and tinnitus were more likely than not unrelated 
to service.  The examiner repeated that the audiological 
examination yielded invalid results due to the veteran's 
inconsistent and unreliable responses.  Termination of the 
claim was again recommended. 

Pseudo is defined as "false or spurious."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1531 (30th ed. 2003).  
Hypacusis or hypoacusis is defined as "slightly diminished 
auditory sensitivity."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 892 (30th ed. 2003).  

The Board will first address the claim for service connection 
for bilateral hearing loss.  As noted, service medical 
records are silent for hearing loss.  In this case, while the 
veteran complained on one occasion many years after service 
of hearing loss to his private physician, Dr. R., there does 
not appear to be any other complaint, or any medical finding 
at all, of hearing loss.   As such, the veteran's hearing 
acuity cannot be found to satisfy the minimum requirements 
found at 38 C.F.R. § 3.385 pertaining to hearing loss 
disability.  Nor can the claim be granted presumptively, in 
the absence of evidence to show that the veteran has hearing 
loss that is at least 10 percent disabling.  38 C.F.R. 
§§ 3.307, 3.309.  To the contrary, it would appear that the 
veteran currently complains of hypersensitive hearing acuity, 
another condition.  The Board stresses that its decision 
herein has no bearing on any other claim that the veteran may 
wish to file in that regard.  

While Dr. R. stated in his November 2003 letter that he had 
treated the veteran for hearing loss, it appears, from the 
single treatment record received, that he actually advised 
the veteran to get a hearing test elsewhere.  Although Dr. 
R.'s belief that the veteran had a hearing loss, and that 
such loss was related to service, is supportive of the 
veteran's claim, it cannot replace the need for specific 
losses shown on audiometric testing as required by 38 C.F.R. 
§ 3.385.  Further, while Dr. R. stated that the veteran had 
had multiple ear problems since service discharge, the 
veteran has testified that he saw Dr. R. only for three 
years, stopping when Dr. R. ceased to accept Medicare.  Thus, 
it is inferred that Dr. R.'s statement as to problems since 
service was based on history given by the veteran.  While 
such history has evidentiary value, it is outweighed in this 
claim by the veteran's own testimony that his actual hearing 
problem is hypersensitive hearing and by the subsequent VA 
examination indicating pseudohypacusis.  The VA examiner, 
unlike the internist, actually tested the veteran's hearing 
and rendered an opinion based upon that.  The VA examiner 
also reviewed and considered the claims file, to which the 
private examiner did not have access.  As such, the VA 
examiner offered his opinion on much more than the veteran's 
history, which appears to be the sole basis for the 
internist's opinion.  In offering guidance on the assessment 
of the probative value of medical opinion evidence, the Court 
of Appeals for Veterans Claims has instructed that it should 
be based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  
Additionally, a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-49 (2000).  Considering 
this legal guidance and the evidence in this case, the VA 
examination is more probative than the private internist's 
report here.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  See 38 
U.S.C.A §§ 1110, 1131, 5107 (West 2002).  

The Board has also considered the claim for service 
connection for tinnitus.  As noted, the service medical 
records are devoid of evidence of tinnitus.  The medical 
record remains silent for tinnitus until October 2003, when 
the veteran reported tinnitus to Dr. R.  Dr. R. did not 
diagnose tinnitus and has neither explicitly related any 
tinnitus to service nor denied such relation.  Tinnitus was 
again reported on the VA examination.  However, the VA 
examination also did not diagnosis tinnitus.  The examiner 
indicated that "claimed" tinnitus was more likely than not 
unrelated to service.  Therefore, no diagnosis of tinnitus, 
as such, is on file, and, the only relevant medical opinion 
evidence on file is the VA opinion against service connection 
for tinnitus.  The veteran, however, has testified to 
tinnitus since service. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67,  
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The veteran 
is competent to report that he experienced a ringing, 
hissing, or roaring noise in his ears from service and has 
done so in the present case.  See transcript of hearing at 
pages 8, 11-12.  It falls on the Board to determine whether 
this report of continuity of symptomatology from the time of 
service to the present is credible and the weight, if any, 
that should be accorded this evidence in adjudicating the 
claim.  See, e.g., Layno v. Brown, supra.

While the veteran testified that he has experienced tinnitus 
since service, this report is not considered credible in 
light of the entire record.  There is no contemporaneously 
recorded documentation of a complaint of tinnitus that would 
corroborate the veteran's claim of experiencing tinnitus 
since service.  The limited available VA and private medical 
records are negative for any history of tinnitus until 2003.  
Of note, these include the March 2004 VA examination whereat 
the veteran was repeatedly described as inconsistent and 
unreliable in his responses to auditory testing.  Tinnitus 
was not diagnosed, and it was opined that "claimed" 
tinnitus was more likely than not unrelated to service.  
Hence, it is concluded that the veteran's testimony regarding 
the continuity of symptomatology of tinnitus is not credible 
and is afforded less probative value than the VA examination 
in this case.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
tinnitus must be denied.  See 38 U.S.C.A §§ 1110, 1131, 5107 
(West 2002).  


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio  
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter to the veteran dated in January 2004 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  
Essentially, the letter advised the veteran that VA needed 
medical evidence of current hearing loss and tinnitus and a 
relationship between that hearing loss and tinnitus and 
service.  Additional letters sent to the veteran in March and 
May 2006 elaborated on the evidence that could assist him in 
his appeal. 

As the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice on these 
points is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA medical records are in the file.  
All records identified by the veteran have been obtained, to 
the extent possible.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
noted, VA audiological examination was afforded to the 
veteran in March 2003.  The Board has considered whether this 
claim must be remanded to afford a second VA examination.  
However, the examiner in this case provided ample reason for 
his opinion.  While the veteran testified that he was unaware 
when testing was being conducted, it is clear from the VA 
examination report that he did provide test responses, but 
that the examiner found them unreliable and inconsistent.  
Inasmuch as the veteran currently complains of hypersensitive 
hearing, as opposed to hearing loss, it does not appear that 
additional examination on the hearing loss claim would be 
warranted in any case.  Regarding tinnitus, the examiner 
adequately explained why he concluded that the "claimed" 
tinnitus was more likely than not unrelated to service.  As 
such, additional VA examination is not warranted.  See 
38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).   


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


